Citation Nr: 1722066	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for pes cavus.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for spondylolisthesis with spondylolysis L5-S1.

3.  Entitlement to a rating in excess of 10 percent for patellar spur and degenerative joint disease, right knee.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with hypertension.

5.  Entitlement to a higher initial rating for peripheral neuropathy, right lower extremity, currently rated as 10 percent disabling prior to September 27, 2012, as 
20 percent disabling prior to February 12, 2016, and as 10 percent disabling thereafter.

6.  Entitlement to a higher initial rating for peripheral neuropathy, left lower extremity, currently rated as 10 percent disabling prior to September 27, 2012, as 
20 percent disabling prior to February 12, 2016, and as 10 percent disabling thereafter.

7.  Entitlement to a rating in excess of 10 percent for photosensitivity dermatitis.

8.  Entitlement to a higher rating for bilateral hearing loss, currently rated as 
10 percent disabling prior May 30, 2012, as noncompensable prior to March 16, 2014, and as 10 percent disabling thereafter, to include the propriety of the reduction from 10 to 0 percent, effective May 30, 2012.

9.  Entitlement to a rating in excess of 10 percent for tinnitus.

10.  Entitlement to an initial rating in excess of 10 percent prior to April 24, 2015, and in excess 40 percent thereafter for right calf deep venous thrombosis.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1970 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A January 2011 rating decision denied the Veteran's request to reopen the previously denied claim of service connection for pes cavus.  

A November 2011 rating decision granted service connection for bilateral lower extremity peripheral neuropathy, each extremity rated as 10 percent disabling, effective August 18, 2011, and denied a higher rating for diabetes mellitus, dermatitis, and right knee patellar spur.  

A February 2012 rating decision denied a higher rating for tinnitus, denied entitlement to a TDIU, and proposed a reduction in the rating for bilateral hearing loss, from 10 to 0 percent.  Thereafter, a May 2012 rating decision decreased the rating for bilateral hearing loss from 10 to 0 percent, effective May 30, 2012.  

A February 2013 rating decision granted service connection for right calf deep venous thrombosis, rated as 10 percent disabling, effective April 30, 2012.  

A separate February 2013 rating decision denied the Veteran's request to reopen the previously denied claim of service connection for spondylolisthesis with spondylolysis L5-S1.

The Veteran requested a Board hearing.  Consequently, a videoconference hearing was scheduled for March 2017.  However, two weeks before the hearing, the Veteran's representative informed VA that the Veteran agreed to waive his right to testify at a Board hearing.  As such, the hearing request is deemed withdrawn.

The issue of a higher rating for the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1984 rating decision denied service connection for pes cavus; the Veteran filed a notice of disagreement but ultimately did not perfect an appeal; and no additional evidence related to the issue of pes cavus was received within the appeal period.

2.  Since the last final denial in February 1984, new and material evidence related to pes cavus has not been received.

3.  An August 2010 rating decision confirmed and continued the previously denied claim of service connection for spondylolisthesis with spondylosis; the Veteran did not appeal this denial; and no additional evidence related to the issue of spondylolisthesis with spondylosis was received within the appeal period.

4.  Since the last final denial in August 2010, new and material evidence related to spondylolisthesis with spondylosis has not been received.

5.  The Veteran's diabetes mellitus type 2 requires insulin, a restricted diet, and regulation of activities without evidence of episodes of ketoacidosis or hypoglycemic reactions, requiring hospitalization or visits to a diabetic care provider with a frequency of at least twice a month.

6.  From February 11, 2016, forward, the evidence shows that the Veteran's diabetic nephropathy manifests as urinary frequency with daytime voiding interval between two and three hours.

7.  Prior to September 27, 2012, the Veteran peripheral neuropathy, right lower extremity, manifested as moderate numbness.

8.  From February 12, 2016, forward, the Veteran peripheral neuropathy, right lower extremity, manifested as moderately severe incomplete paralysis of the sciatic nerve.

9.  Prior to September 27, 2012, the Veteran peripheral neuropathy, left lower extremity, manifested as moderate numbness.

10.  From February 12, 2016, forward, the Veteran peripheral neuropathy, left lower extremity, manifested as moderately severe incomplete paralysis of the sciatic nerve.

11.  The evidence shows that the Veteran's photosensitivity dermatitis requires systemic corticosteroid therapy for a total duration of six weeks or more, but not constantly.

12.  The preponderance of the evidence fails to demonstrate a sustained improvement in the severity of the Veteran's bilateral hearing loss.

13.  The evidence does not show that the Veteran's bilateral hearing loss manifests at a level that approximates the criteria for a rating higher than 10 percent.

14.  The Veteran is in receipt of the maximum schedular rating for tinnitus and the evidence does not warrant referral for extra-schedular consideration.

15.  The evidence does not show that the Veteran's deep venous thrombosis manifested as persistent edema prior to April 24, 2015, or as persistent ulceration or massive board-like edema from April 24, 2015, forward.

16.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The February 1984 denial of service connection for pes cavus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  New and material evidence has not been received to reopen the previously denied claim for pes cavus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2010 denial of service connection for spondylolisthesis with spondylosis became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b).

4.  New and material evidence has not been received to reopen the previously denied claim for spondylolisthesis with spondylosis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for a rating of 40 percent, but not higher, for diabetes mellitus type 2 with hypertension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

6.  For the period since February 11, 2016, forward, the criteria for a rating of 
10 percent, but no higher, for diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.115a.

7.  For the period prior to September 27, 2012, the criteria for an initial rating of 
20 percent, but not higher, for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

8.  For the period since February 12, 2016, the criteria for a rating of 40 percent, but not higher, for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

9.  For the period prior to September 27, 2012, the criteria for an initial rating of 
20 percent, but not higher, for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

10.  For the period since February 12, 2016, the criteria for a rating of 40 percent, but not higher, for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

11.  The criteria for a rating of 30 percent, but not higher, for photosensitivity dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

12.  The reduction in the Veteran's rating for bilateral hearing loss from 10 percent to 0 percent was not proper and the rating decision on appeal is therefore void ab initio; the prior rating is restored. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.343(c), 3.344(a), 4.85 (2016).

13.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code 6100 (2016).

14.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2016).

15.  The criteria for a higher initial staged ratings for deep venous thrombosis, right calf, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016). 

16.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in September 2010, September 2011, and November 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration.

The Veteran has undergone multiple VA examinations to determine the severity of his service-connected disabilities.  See VA examinations from October 2011, January 2012, September 2012, January 2014, March 2014, April 2015, February 2016, May 2016, and December 2016.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

II.  Analysis
 
A.  New and Material Evidence 

The Veteran seeks to reopen previously denied claims of service connection.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

      1.  Pes Cavus

The RO initially denied service connection for pes cavus in a February 1984 rating decision.  This denial was based on a finding that the Veteran's preexisting pes cavus (noted at the time of enlistment) was not chronically aggravated in service.  The Veteran submitted a notice of disagreement in June 1984.  That same month, the RO issued a statement of the case.  VA, however, did not receive a substantive appeal within 60 days of the June 1984 statement of the case or within one year of the February 1984 rating decision nor was any new and material evidence received prior to the expiration of the appeal period.  As such, the February 1984 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302 (2016).

Since the last final denial, VA received an August 2010 statement from the Veteran's VA podiatrist, stating that the Veteran's current bilateral foot symptoms are as likely as not related to the Veteran's preexisting pes cavus deformity.  
VA has also received medical treatment records showing treatment for a current bilateral foot disability, diagnosed as cavus foot deformity with metatarsalgia.  
See, e.g., VA treatment records received September 14, 2010.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, a veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In this case, the Veteran's pes cavus was noted in his October 1970 service entrance examination.  Therefore, the presumption of soundness did not attach.  Consequently, the evidence must show that there was an increase in disability.  The February 1984 rating decision determined that that the Veteran's preexisting pes cavus was not aggravated in service.  VA has not received any new evidence showing otherwise.  The August 2010 medical statement establishes a connection between current symptoms and the preexisting pes cavus.  It, however, does not discuss whether the preexisting pes cavus was aggravated in service.  As the evidence VA has received does not go to a basis of the prior disallowance, the Board finds that new and material evidence has not been received.  Therefore, the petition to reopen is denied.  38 C.F.R. § 3.156(a).

      2.  Spondylolisthesis

The RO last denied service connection for spondylolisthesis with spondylolysis 
L5-S1 in an August 2010 rating decision.  The RO noted that service connection for this disability was originally denied in a February 1984 rating decision, based on findings that the Veteran's spondylolisthesis was a developmental condition and not incurred during service, and that there was no evidence showing significant in-service trauma to the low back to result in chronic aggravation.  The RO also noted that the February 1984 rating decision was confirmed and continued in May 2006.  

Since the last final denial in August 2010, the Veteran submitted a formal TDIU claim (received April 2012), where he attributed his claimed unemployability to several disabilities, including spondylosis.  In October 2012, the RO contacted the Veteran's representative for clarification as to whether the Veteran's intent was to submit a claim to reopen the previously denied claim for spondylolisthesis, to which the Veteran's representative answered in the affirmative.  VA, however, has not received any new evidence relating to the etiology of the Veteran's claimed disability, to include the question of whether his spondylolisthesis with spondylosis was incurred or aggravated in service, which was the basis of the prior disallowance.  As such, the Board finds that new and material evidence has not been received.  Therefore, the petition to reopen is denied.  38 C.F.R. § 3.156(a).

B.  Increased Ratings

The Veteran seeks higher ratings for several service-connected disabilities.  All increased rating issues stem from an August 2011 TDIU claim, with the exception of right calf deep venous thrombosis, which stems from an April 2012 claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      1.  Diabetes

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under Diagnostic Code 7913, 38 C.F.R. § 4.119.  

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 
40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

An October 2011 VA examination shows a diagnosis of diabetes mellitus type 2 with hypertension and peripheral neuropathy.  The Veteran's diabetes required a restricted diet and insulin (more than one injection per day).  Regulation of activities was not required.  Frequency of diabetic care was less than twice a month, with no episodes of ketoacidosis or hypoglycemia, requiring hospitalization over the past 12 months.  With regard to functional impact, the Veteran stated that his strict meal schedule and the need to constantly check blood sugars and administer insulin disrupted any potential work schedule.  The examiner, however, opined that the Veteran's diabetes did not impact his employability, as there were no work limitations other than compliance with scheduled meals and insulin injections.  Blood pressure readings were 119/73, 122/80, and 144/74.  The Veteran's treatment plan included taking continuous medication for hypertension.  The examiner noted that the Veteran did not have a history of diastolic pressure predominantly 100 or more.

A September 2012 VA examination reflects that the Veteran's diabetes required insulin (more than one injection per day).  Regulation of activities was not required.  Frequency of diabetic care was less than twice a month, with no episodes of ketoacidosis or hypoglycemia, requiring hospitalization over the past 12 months.  Blood pressure readings were 153/77, 145/79, and 130/82.  The Veteran's treatment plan included taking continuous medication for hypertension.  The examiner noted that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  

A September 2012 diabetes questionnaire completed by the Veteran's internist (received October 22, 2012) reflects that Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  A January 2016 letter from the same provider reiterates the need for insulin, restricted diet, and regulation of activities.  It also added a diagnosis of diabetic nephropathy, which had caused albuminuria.  The provider stated that the Veteran periodically experiences pain, fatigue, or other symptoms that are severe enough to interfere with his attention and concentration.

A January 2014 VA examination shows that the Veteran's diabetes required insulin (more than one injection per day).  Regulation of activities was not required.  Frequency of diabetic care was less than twice a month, with no episodes of ketoacidosis or hypoglycemia, requiring hospitalization over the past 12 months.  Blood pressure readings were 114/69, 114/68, and 116/67.  The Veteran's treatment plan included taking continuous medication for hypertension.  The examiner noted that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  

A February 2016 VA examination reflects that the Veteran's diabetes required insulin (more than one injection per day).  Regulation of activities was not required.  Frequency of diabetic care was less than twice a month, with no episodes of ketoacidosis or hypoglycemia, requiring hospitalization over the past 12 months.  

Resolving all doubt in favor of the Veteran, the Board finds that his service-connected diabetes meets the criteria for a rating of 40 percent, as there is evidence of diabetes requiring insulin, restricted diet, and regulation of activity.  See diabetes questionnaire and letter from the Veteran's internist from September 2012 and January 2016, discussed above.  A higher rating, however, is not warranted under Diagnostic Code 7913 as there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  See VA examination reports, dated in September 2012, January 2014, and February 2016.

With regard to complications from diabetes, separate ratings already have been assigned for peripheral neuropathy of the lower extremities, transient ischemic attack, and bilateral cataracts with dry eyes.  The ratings for peripheral neuropathy of the lower extremities are addressed below.  The ratings for transient ischemic attack and bilateral cataracts are not formally on appeal.  Further, there is no argument or indication that these disabilities meet the criteria for a higher rating.

With regard to hypertension, as noted above, the evidence fails to show a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, so as to warrant a separate compensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.   Treatment records and VA examination reports (discussed above) support this finding.

As stated above, a January 2016 letter from the Veteran's internist (received June 16, 2016) shows a diagnosis of diabetic nephropathy.  VA examinations are silent about this diagnosis.  Nevertheless, a February 2016 VA examination (for central nervous system and neuromuscular diseases) reflects that the Veteran had voiding dysfunction causing urine leakage, but not requiring the wearing of absorbent materials.  It also caused urinary frequency with a daytime voiding interval between two or three hours.  Resolving any doubt in favor of the Veteran, the Board finds that this evidence supports a separate rating of 10 percent for diabetic nephropathy, based on symptoms of urinary frequency.  38 C.F.R. § 4.115a.  The next-higher 
20 percent rating requires daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  As the Veteran's daytime voiding interval is between 2 and 3 hours a higher rating is not warranted.  The Board finds that the effective date will be effective February 11, 2016, date on which it was factually ascertainable that the Veteran first met the rating criteria.

In sum, a higher rating of 40 percent is warranted for diabetes mellitus type 2 with secondary hypertension.  In addition, a separate rating of 10 percent for diabetic nephropathy is warranted but only from February 11, 2016, forward.  The benefit of the doubt has been applied, where applicable.

      2.  Peripheral Neuropathy, Lower Extremities

Service connection for bilateral lower extremity peripheral neuropathy was established in a January 2012 determination, which assigned a rating of 10 percent, effective August 18, 2011, under Diagnostic Code 8520, 38 C.F.R. § 4.124a.  Thereafter, a November 2012 determination assigned a higher rating of 20 percent, effective September 27, 2012.  Finally, a June 2016 determination decreased the rating from 20 to 10 percent, effective February 12, 2016.

VA regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  In this case, however, while the May 2016 rating decision decreased the rating for peripheral neuropathy, the Board notes that the Veteran's overall disability rating, and thus, compensation payments, did not decrease as a result of that decision.  Prior to the May 2016 rating decision, the Veteran's combined rating was 80 percent.  The May 2016 rating decision resulted in a higher combined rating from April 24, 2014, to February 11, 2016, and a combined rating of 80 percent from February 12, 2016, forward.  Therefore, the amount of compensation received did not decrease and this appeal is not subject to the laws for reductions in disability compensation.  Id.; see VAOPGCPREC 71-91 (Nov. 7, 1991) (holding that where a reduction for a single disability does not affect the combined disability rating or level of compensation paid to the Veteran).

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscle below the knee, flexion of the knee weakened or lost warrants a 80 percent disability rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a.

An October 2011 VA examination shows complaints of numbness, tingling, and burning to the bilateral feet.  The examiner noted mild paresthesias and/or dysesthesias, and moderate numbness, all bilaterally.  The examiner indicated that the Veteran had mild, incomplete paralysis of the femoral nerve, bilaterally.  

A March 2012 statement from the Veteran VA podiatrist states the opinion that the Veteran's neuropathy had increased in severity.  Per the podiatrist, the Veteran reported numbness and tingling in his feet.  His neuropathy symptoms had worsened to the point where he is unable to stand for more than four hours.

A September 2012 VA examination shows complaints of numbness, tingling, and burning to the bilateral feet.  The examiner noted moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness, all bilaterally.  The examiner indicated that the Veteran had moderate, incomplete paralysis of the sciatic nerve, bilaterally.  See October 2012 report of general information.

A January 2014 VA examination shows complaints of numbness, tingling, and burning to the bilateral feet.  The examiner noted moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness, all bilaterally.  The examiner clarified that the moderate pain was not necessarily all due to neuropathy, as he had a history of foot pain due to other foot conditions.  The examiner added that it was impossible to parse out contribution of neuropathy versus structural foot condition as the cause of the foot pain.  Otherwise, the examiner did not specifically characterize the severity of the Veteran's peripheral neuropathy.

A February 2016 VA examination shows complaints of numbness, tingling, and burning to the bilateral feet.  The examiner noted severe intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness, all bilaterally.  The examiner indicated that the Veteran had moderately severe, incomplete paralysis of the sciatic nerve, bilaterally.

Based on these objective findings, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's peripheral neuropathy, each leg considered separately, meets the criteria for a rating of 20 percent prior to September 27, 2012, as the October 2011 VA examination shows a finding of moderate numbness, bilaterally.  This is consistent with the March 2012 medical statement, which reports a progressive increase in severity, to include an inability to stand for more than 4 hours.  Prior to February 12, 2016, a rating higher than 20 percent is not warranted, as the evidence shows that the severity of Veteran's peripheral neuropathy was moderate at worst.  In this regard, the 2012 and 2014 VA examination reports reflect no muscle atrophy.  The Board notes that the Veteran had absent vibration and cold sensation of the bilateral lower extremities upon testing at a VA examination in 2012.  However, the January 2014 VA examination report notes normal strength (5/5) in the knees and ankles, decreased (but no absent) light touch/monofilament testing results, normal vibration sensation of the bilateral lower extremities, and decreased (but not absent) cold sensation of the bilateral lower extremities.  Based on the foregoing evidence, the Board finds that the weight of the competent evidence shows moderate, but not moderately severe, incomplete paralysis.  

Nevertheless, separate ratings of 40 percent are warranted from February 12, 2016 VA examination, forward, as there is evidence of moderately severe incomplete paralysis of the sciatic nerve from that date forward.  The Board finds that the evidence weighs against a higher rating as the evidence, to include the February 2016 VA examination report, reflects no muscle atrophy.  

In sum, for each lower extremity, the evidence supports a higher rating of 
20 percent prior to September 27, 2012, and a higher rating of 40 percent from February 12, 2016, forward, for the Veteran's peripheral neuropathy.  Again, the benefit of the doubt has been applied, where appropriate.

      3.  Dermatitis

The Veteran's service-connected dermatitis is rated as 10 percent disabling under Diagnostic Code 7806, 38 C.F.R. § 4.118.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating. Id. 

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id. 

Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Id. 

Dermatitis or eczema affecting less than 5 percent of the entire body or less than 
5 percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Id. 

The Board is cognizant of the Court's decision in Johnson v. McDonald, 27 Vet. App. 497, 504 (2016) which held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  The Board finds that the Veteran is not potentially entitled to a higher disability rating under Diagnostic Code if topical application of a corticosteroid were considered a "systemic therapy" based on the evidence as described below.

An October 2011 VA examination shows a history and diagnosis of photo-distributed dermatitis.  As noted by the examiner, the Veteran developed dermatitis on his forearms, which occurs intermittently through the year but intensifies in the summer months with sun exposure.  With regard to summer symptoms, he described intense itching with development of fluid-filled blisters, to which he applies triamcinolone (corticosteroid) cream; this works moderately well to relieve the itch, although lesions continue to appear throughout the summer.  At the time of the examination, he did not have the rash, but had thickened, course, "bumpy" skin over the usual affected areas, as a residual effect from the recurrent rash.  The examination report does not reflect that that used systemic corticosteroids or other immunosuppressive medications.  However, in addition to topical corticosteroids, the Veteran also used antihistamines for treatment.  Both treatments lasted six weeks or more in the past 12 months, but were not constant.  Approximate total body area and total exposed body area were both less than 5 percent.  The Veteran did not have any other skin conditions.  

A September 2012 VA examination shows continued treatment with topical corticosteroids, lasting six weeks or more, but not constant.  The examiner did not mark that the Veteran uses systemic corticosteroids or other immunosuppressive medications.  Approximate total body area and total exposed body area were between 5 and 20 percent.  The examiner noted several excoriated areas to the forearms, bilaterally, and the face.

A January 2014 VA examination reflects that, in addition to forearms, upper arms are also affected but to a lesser extent.  Treatment still consisted of topical corticosteroids, six week or more, but not constant.  Approximate total body area affected was less than 10 percent.

A February 2016 VA examination shows reported symptoms consistent with the prior examinations.  Treatment still consisted of topical corticosteroids, six week or more, but not constant.  Approximate total body area was between 5 and 20 percent; approximate total exposed body area was less than 5 percent.  

A December 2016 VA examination shows a report that the skin symptoms had spread to his scalp and behind the ears, continuing to affect the forearms.  Lesions were quiet at the time of examination; they become activated with exposure to sunlight in the months of May through October.  Treatment still consisted of topical corticosteroids, six week or more, but not constant.  It also included use of a coal tar shampoo for the scalp.  Approximate total body area was between 5 and 20 percent; approximate total exposed body area was less than 5 percent.  

Based on these objective findings, the Veteran's dermatitis meets the criteria for the next available rating of 30 percent, as the evidence shows dermatitis requiring systemic corticosteroid therapy for a total duration of six weeks or more, but not constantly.  A higher rating, however, is not warranted, as the Veteran's dermatitis affects less than 40 percent of the entire body or exposed areas, and it does not require constant or near-constant systemic therapy such as corticosteroids per the VA examination reports as described above.

In sum, the weight of the evidence supports a higher rating of 30 percent, but no more, for the Veteran's photosensitivity dermatitis during the entire appeal period.  The benefit of the doubt has been applied, where applicable.

      4.  Hearing Loss

Service connection for bilateral hearing loss was established in a December 2004 rating decision, which assigned a noncompensable rating, effective July 19, 2004.  Thereafter, a March 2011 rating decision increased the rating from 0 to 10 percent, effective January 18, 2011.  As such, the 10 percent rating has been in effect for less than 5 years.  In this situation, re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).s

In August 2011, the Veteran filed a TDIU claim that the RO also treated as an increase rating claim for all service-connected disabilities.  In the case of bilateral hearing loss, this resulted in a rating reduction from 10 to 0 percent, effective May 30, 2012.  See rating decisions from February and May 2012.  The Veteran appealed the rating reduction in a July 2012 notice of disagreement.  As this issue stems from an increased rating claim, the Board will consider entitlement to a higher rating as well as the propriety of the rating reduction.  The Board also notes that an April 2014 rating decision increased the rating for bilateral hearing loss from 0 to 10 percent, effective March 16, 2014.  As such, for the appeal period, the Veteran's hearing loss is rated as 10 percent disabling prior May 30, 2012, as noncompensable prior to March 16, 2014, and as 10 percent disabling thereafter.  

Rating Reduction

In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

VA regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in February 2012, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In May 2012, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the rating reduction were satisfied.  See 38 C.F.R. § 3.105(e).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421 (stating that in a reduction case the issue is whether the RO was justified in reducing the veteran's 30% rating, rather than whether the veteran was entitled to "reinstatement" of the 30% rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted).

As already stated, the RO granted a 10 percent rating for bilateral hearing loss in a March 2011 rating decision.  Shortly thereafter, in August 2011, the Veteran submitted a claim for TDIU, which the RO also treated as an increase rating claim.  The raised claim resulted on a rating reduction that is currently on appeal.

The March 2011 rating decision, granting a rating of 10 percent, was based on a February 2011 VA examination, which shows puretone threshold averages of 66.25 and 50 decibels, and speech recognition scores 80 and 88 percent, in the left and right ears, respectively.  

A January 2012 VA examination shows puretone threshold averages of 68 and 
55 decibels, and speech recognition scores 84 and 92 percent, in the left and right ears, respectively.  

A March 2014 VA examination shows puretone threshold averages of 73 and 
59 decibels, and speech recognition scores 68 and 92 percent, in the left and right ears, respectively.  

A May 2016 VA examination shows puretone threshold averages of 73 and 
61 decibels, and speech recognition scores 76 and 88 percent, in the left and right ears, respectively.  

As discussed above, with regard to the rating reduction, the question for consideration is whether the record demonstrates re-examinations disclosing improvement will warrant reduction in rating.  In this regard, the Board notes that the Veteran's January 2012 VA examination shows audiometric levels consistent with those of the February 2011 VA examination.  Thus, the Board finds that the preponderance of the evidence fails to show an improvement between the two examinations.  Moreover, two subsequent VA examinations from March 2014 and May 2016 show a worsening of the Veteran's bilateral hearing loss.  Based on this evidence, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record fails to demonstrate improvement in the Veteran's bilateral hearing loss.  Therefore, the Board finds that the reduction was not proper and the 10 percent for bilateral hearing loss is restored.

Higher Rating

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

Having restored the rating of 10 percent for bilateral hearing loss, the Board will now consider whether a higher rating is warranted for the entire appeal period.

The audiometric findings of the January 2012 VA examination (see above) combine for a Roman numeral III for the left ear and Roman numeral I for the right ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a zero, or non-compensable, rating in Table VII.  Id.  

The audiometric findings of the March 2014 VA examination (see above) combine for a Roman numeral VI for the left ear and Roman numeral II for the right ear, per Table II.  Id.  These two roman numerals combine for a 10 percent rating in Table VII.  Id.  

The audiometric findings of the May 2016 VA examination (see above) combine for a Roman numeral IV for the left ear and Roman numeral III for the right ear, per Table II.  Id.  These two roman numerals combine for a 10 percent rating in Table VII.  Id.  

Based on these objective findings, the Veteran's bilateral hearing loss does not meet the requirements for a higher rating for the appeal period.  

Insofar as the Veteran has reported functional limitations due to his bilateral hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

In sum, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's service-connected bilateral hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.

      5.  Tinnitus

The Veteran's service-connected tinnitus is rated as 10 percent disabling under Diagnostic Code 6260, 38 C.F.R. § 4.87.  Diagnostic Code 6260 allows a maximum 10 percent rating for recurrent tinnitus.  A single evaluation will be assigned for tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2).  , As such, a higher rating for tinnitus is not available under Diagnostic Code 6260.

As tinnitus is specifically listed in VA's Rating Schedule, the Board finds analogous diagnostic codes need not be explored.  See Copeland v. McDonald, 
27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Therefore, a rating in excess of 
10 percent for tinnitus is not warranted.  Further, staged ratings are not warranted, as the Veteran's condition remained relatively stable throughout the appeal, and he is already in receipt of the maximum schedular rating for tinnitus, as discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's tinnitus.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 4.3.

      6.  Right Calf Deep Venous Thrombosis.

Service connection for right calf deep venous thrombosis was established in a February 2013 rating decision, which assigned an initial rating of 10 percent, effective April 30, 2012.  Thereafter, the RO granted a higher rating of 40 percent effective April 24, 2015.  See rating decisions from April 2015 and May 2016.  
The Veteran's thrombosis is rated under 38 C.F.R. § 4.104, Diagnostic Code 7120 (varicose veins).

Under Diagnostic Code 7120, a 10 percent rating is warranted where there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  Id. 

The record shows that the Veteran a history of right calf deep venous thrombosis.  See April 2011 VA note, within November 2012 VA examination.

A January 2014 VA examination documents a history of deep venous thrombosis, with episodes in 2010 and 2011.  The Veteran, however, denied any residual discomfort or swelling due to these thromboses.  

An April 2015 VA examination shows a diagnosis of varicose veins in the lower extremities.  The examination report documents a left calf deep venous thrombosis in spring 2014, resulting in the Veteran being placed on blood thinning medication, permanently.  The examiner noted symptoms of persist edema, persistent stasis pigmentation, and constant pain at rest.

A May 2016 VA examination reflects that the Veteran was still on medication treatment.  The examiner noted beginning stasis pigmentation.

Based on these findings, the Board finds that, prior to April 24, 2015, the Veteran's right calf deep venous thrombosis does not meet the criteria for a rating higher than 10 percent, as the evidence does not show persistent edema.  The evidence for that period shows episodes in 2010 and 2011, but no symptoms in January 2014.  Indeed, the Veteran denied any swelling due to deep vein thrombosis at the 2014 VA examination.  

Further, for the period since April 24, 2015, the competent evidence, to include from the 2015 and 2016 VA examination reports, weighs against a finding that Veteran's right calf deep venous thrombosis meets the criteria for a rating higher than 40 percent.  In this regard, the relevant competent evidence shows persistent edema and stasis pigmentation, but not persistent ulceration or massive board-like edema.  

As the preponderance of the evidence is against higher, staged rating, higher ratings are not warranted.

C.  TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the entire appeal period (i.e., since August 2011), the Veteran has been service-connected for the following disabilities: diabetes mellitus type 2 with secondary hypertension; tinnitus; photosensitivity dermatitis; patellar spur with degenerative joint disease, right knee; bilateral hearing loss; and peripheral neuropathy of the lower extremities.  In addition, during the appeal period, service connection was also established for deep venous thrombosis, right calf, effective April 30, 2012; bilateral cataracts with dry eyes, secondary to diabetes, effective January 7, 2014; and transient ischemic attack, secondary to diabetes, effective January 7, 2014.  

As a result of this decision, which grants higher ratings for various disabilities, the Veteran's combined rating has been 70 percent or more during the entire appeal period.  As such, he meets the meets the criteria for consideration for entitlement to a TDIU on a schedular basis as his ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).  

The Veteran asserts that he is unemployable due to his service-connected disabilities.  See April 2012 TDIU claim.  As reported by the Veteran in his TDIU claim, he last worked as a photographic technician for a big-box store from June 2007 to October 2010, on a part-time basis.  Prior to that, he worked full-time as a technician for a manufacturing company from January 2007 to March 2007.  He reported a two-year college education, with additional training as a carpentry specialist (1970), still photographic technician (1972), human services technician (1981), and electronic repair technician (1991-1992).  Id.  Employment history includes work as a crime lab photographer/technician (1984-1994), as a technical services manager (1994-2000), and as a machine operator for a plastic extrusion company (2004-2005), with additional work in the manufacturing sector.

There is no indication that the Veteran's service-connected dermatitis, hypertension, transient ischemic attack, tinnitus, deep venous thrombosis, and cataracts with dry eyes result in functional impairment or interfere with his ability to work.  See VA examinations from October 2011, January 2012, September 2012, January 2014, March 2014, April 2015, February 2016, May 2016, and December 2016.  

With regard to the Veteran's service-connected diabetes mellitus type 2, VA examinations reflect that the Veteran needs to work in an environment amenable to self-administration of insulin and scheduled meals.  See, e.g., VA examinations from October 2011 and January 2014.  In addition, a January 2016 statement from the Veteran's internist (received June 16, 2016) reflects that the Veteran periodically experiences pain, fatigue, or other symptoms associated with diabetes, which are severe enough to interfere with his attention and concentration.  It was also noted that if the Veteran were to work, he would likely be absent from work about two to three times a month because of service-connected diabetes.

With regard to the Veteran's service-connected right knee, VA examinations show that it results in a limited capacity to stand for a prolonged time, kneel, climb stairs or ladders, do heavy lifting or perform overhead work.  See VA examinations from October 2011, September 2012, January 2014, and February 2016.

With regard to the Veteran's service-connected peripheral neuropathy of the lower extremities, VA examinations shows that it results in a limited capacity to stand for a prolonged time, do work or activities that would place the Veteran at an increased risk for tripping or falling, such as ladder climbing or scaffold work, which require dependable sensation and proprioception in the feet.  See VA examinations from September 2012, January 2014, and February 2016.

With regards to the Veteran's service-connected bilateral hearing loss, two VA examinations reflect that, with appropriate amplification, the Veteran should be able to maintain employment.  See VA examinations from January 2012 and March 2014.  Nevertheless, a May 2016 VA examination shows a finding that the Veteran's hearing loss results in deficits understanding spoken language in noisier environments.  See May 2016 VA examination.

With regard to employability, a September 2012 VA examiner opined that the Veteran's service-connected disabilities (specifically, diabetes, hypertension, degenerative joint disease of the right knee, tinnitus, dermatitis, peripheral neuropathy of bilateral lower extremities, and bilateral hearing loss) do not render the Veteran unable to secure and maintain substantially gainful employment, as he would be able to have a sedentary job that allows him to sit as needed.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for an adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable for VA purposes.  The Veteran is limited in his capacity to perform physical work due to his service-connected right knee and peripheral neuropathy of the lower extremities.  In addition, symptoms related to his diabetes mellitus type 2 interfere with his attention and concentration.  Lastly, his service-connected bilateral hearing loss limits his ability to understand spoken language in noisy environment.  Given these limitations, there is reasonable doubt as to whether the Veteran would be able to obtain and retain substantially gainful employment that is consistent with his skills and experience.  Most of his jobs have been physical in nature, requiring him to stand for prolonged periods of time.  His last work experience was in October 2010, as a photo technician at a big box store.  Prior jobs consisted mainly of work as a photographer and technician. Given the current severity of the Veteran's service-connected disability picture, it is hard to see how he would now be able to effectively perform such lines of work, both of which tend to have a physical aspect to it, and require both concentration and the ability to understand and follow instruction.  While a September 2012 VA examiner opined that the Veteran should be able to work in a sedentary setting, this opinion does not take into account evidence that the Veteran's diabetes symptoms interfere with his attention and concentration.  As such, its probative value is diminished.

When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

The petition to reopen the claim of service connection for pes cavus is denied.

The petition to reopen the claim of service connection for spondylolisthesis with spondylosis is denied.

A rating of 40 percent, but no higher, for diabetes mellitus type 2 with hypertension is granted.

A separate rating of 10 percent for diabetic nephropathy is granted from February 11, 2016, forward.

For the period prior to September 27, 2012, a higher rating of 20 percent, but no higher, for peripheral neuropathy, right lower extremity, is granted

A higher rating of 40 percent for peripheral neuropathy, right lower extremity, is granted but only from February 12, 2016, forward.

For the period prior to September 27, 2012, a rating of 20 percent, but no more, for peripheral neuropathy, left lower extremity, is granted

A higher rating of 40 percent for peripheral neuropathy, left lower extremity, is granted but only from February 12, 2016, forward.

A rating of 30 percent, but not higher, for photosensitivity dermatitis is granted.

The reduction of the disability rating for bilateral hearing loss from 10 percent to 
0 percent was not proper; entitlement to restoration of a 10 percent rating, from May 20, 2012, forward, is granted. 

A rating in excess of 10 percent for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

Higher initial, staged ratings for deep venous thrombosis, right calf, is denied.

Entitlement to a TDIU is granted.


REMAND

The Veteran underwent VA examinations for his right knee in October 2011, September 2012, January 2014, and February 2016.  These VA examinations, with the exception of the February 2016 VA examination, reflect loss of right knee flexion.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 
28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not contain results in both weight-bearing and nonweight-bearing positions.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Finally, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records related to the right knee.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected right knee disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and reported. 

With regard to the right knee, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Review the prior VA examination reports.  Explain whether the above tests would be largely similar if conducted at that time and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.  

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


